Exhibit 10.4
(PNCBANK LOGO) [l37028l3702802.gif]
Pledge Agreement
(Stocks, Bonds and Commercial Paper)
     THIS PLEDGE AGREEMENT, dated as of this 30th day of January, 2008 (the
“Pledge Agreement"), is made by ERIE INDEMNITY COMPANY (the “Pledgor"), with an
address at 100 Erie Insurance Place, Erie, Pennsylvania 16530, in favor of PNC
BANK, NATIONAL ASSOCIATION (the “Secured Party"), with an address at 901 State
Street, P.O. Box 8480, Erie, Pennsylvania 16553.
     1. Pledge. In order to induce the Secured Party to extend the Obligations
(as defined below), the Pledgor hereby grants a security interest in and pledges
to the Secured Party all of the Pledgor’s right, title and interest in and to
the investment property and other assets described in Exhibit A attached hereto
and made a part hereof, and all security entitlements of the Pledgor with
respect thereto, whether now owned or hereafter acquired, together with all
additions, substitutions, replacements and proceeds thereof and all income,
interest, dividends and other distributions thereon (collectively, the
“Collateral"). If the Collateral includes certificated securities, documents or
instruments, such certificates are herewith delivered to the Secured Party
accompanied by duly executed blank stock or bond powers or assignments as
applicable. The Pledgor hereby authorizes the transfer of possession of all
certificates, instruments, documents and other evidence of the Collateral to the
Secured Party.
     2. Obligations Secured. The Collateral secures payment to the Secured Party
of the indebtedness of the Pledgor evidenced by that certain Committed Line of
Credit Note dated on or about the date hereof, in the principal amount of
$50,000,000.00, and any amendments, extensions, increases or renewals thereof,
and all costs and expenses of the Secured Party in the collection of the
foregoing, including but not limited to reasonable attorney’s fees and expenses
(hereinafter referred to collectively as the “Obligations”).
     3. Representations and Warranties. The Pledgor represents and warrants to
the Secured Party as follows:
          3.1 There are no restrictions on the pledge or transfer of any of the
Collateral, other than restrictions referenced on the face of any certificates
evidencing the Collateral.
          3.2 The Pledgor is the legal owner of the Collateral, which is
registered in the name of the Pledgor, the Custodian (as hereinafter defined) or
a nominee.
          3.3 The Collateral is free and clear of any security interests,
pledges, liens, encumbrances, charges, agreements, claims or other arrangements
or restrictions of any kind, except as referenced in Section 3.1 above; and the
Pledgor will not incur, create, assume or permit to exist any pledge, security
interest, lien, charge or other encumbrance of any nature whatsoever on any of
the Collateral or assign, pledge or otherwise encumber any right to receive
income from the Collateral, other than in favor of the Secured Party.
          3.4 The Pledgor has the right to transfer the Collateral free of any
encumbrances and the Pledgor will defend the Pledgor’s title to the Collateral
against the claims of all persons, and any registration with, or consent or
approval of, or other action by, any federal, state or other governmental
authority or regulatory body which was or is necessary for the validity of the
pledge of and grant of the security interest in the Collateral has been
obtained.
          3.5 The pledge of and grant of the security interest in the Collateral
is effective to vest in the Secured Party a valid and perfected first priority
security interest, superior to the rights of any other person, in and to the
Collateral as set forth herein.

-7-



--------------------------------------------------------------------------------



 



     4. Covenants.
          4.1 Unless otherwise agreed in writing between the Pledgor and the
Secured Party, the Pledgor agrees to maintain at all times Collateral (of the
type listed or otherwise permitted in Exhibit A attached hereto) having a
minimum market value of at least $62,500,000.00 or the outstanding amount of the
Obligations, whichever is higher, and to provide additional Collateral (of the
type(s) listed or otherwise permitted in Exhibit A attached hereto) to the
Secured Party immediately upon the Secured Party’s request if the minimum market
value is not maintained.
          4.2 If all or part of the Collateral constitutes “margin stock” within
the meaning of Regulation U of the Federal Reserve Board, the Pledgor agrees to
execute and deliver Form U-1 to the Secured Party and, unless otherwise agreed
in writing between the Pledgor and the Secured Party, no part of the proceeds of
the Obligations may be used to purchase or carry margin stock.
     4.3 Pledgor agrees not to invoke, and hereby waives its rights under, any
statute under any state or federal law which permits the recharacterization of
any portion of the Collateral to be interest or income.
     5. Default.
          5.1 If any of the following occur (each an “Event of Default”):
(i) any Event of Default (as defined in any of the Obligations), (ii) any
default under any of the Obligations that does not have a defined set of “Events
of Default” and the lapse of any notice or cure period provided in such
Obligations with respect to such default, (iii) demand by the Secured Party
under any of the Obligations that have a demand feature, (iv) the failure by the
Pledgor to perform any of its obligations hereunder, (v) the falsity, inaccuracy
or material breach by the Pledgor of any written warranty, representation or
statement made or furnished to the Secured Party by or on behalf of the Pledgor,
(vi) the failure of the Secured Party to have a perfected first priority
security interest in the Collateral, (vii) any restriction is imposed on the
pledge or transfer of any of the Collateral after the date of this Agreement
without the Secured Party’s prior written consent, or (viii) the breach of the
Control Agreement (referred to in Section 8 below), or receipt of notice of
termination of the Control Agreement if no successor custodian acceptable to the
Secured Party has executed a Control Agreement in form and substance acceptable
to the Secured Party on or before the effective date of the termination, then
the Secured Party is authorized in its discretion to declare any or all of the
Obligations to be immediately due and payable without demand or notice, which
are expressly waived, and may exercise any one or more of the rights and
remedies granted pursuant to this Pledge Agreement or given to a secured party
under the Uniform Commercial Code of the applicable state, as it may be amended
from time to time, or otherwise at law or in equity, including without
limitation the right to issue a Notice of Exclusive Control (as defined in the
Control Agreement) to the Custodian, and/or to sell or otherwise dispose of any
or all of the Collateral at public or private sale, with or without
advertisement thereof, upon such terms and conditions as it may deem advisable
and at such prices as it may deem best.
          5.2 (a) At any bona fide public sale, and to the extent permitted by
law, at any private sale, the Secured Party shall be free to purchase all or any
part of the Collateral, free of any right or equity of redemption in the
Pledgor, which right or equity is hereby waived and released. Any such sale may
be on cash or credit. The Secured Party shall be authorized at any such sale (if
it deems it advisable to do so) to restrict the prospective bidders or
purchasers to persons who will represent and agree that they are purchasing the
Collateral for their own account in compliance with Regulation D of the
Securities Act of 1933 (the “Act”) or any other applicable exemption available
under such Act. The Secured Party will not be obligated to make any sale if it
determines not to do so, regardless of the fact that notice of the sale may have
been given. The Secured Party may adjourn any sale and sell at the time and
place to which the sale is adjourned. If the Collateral is customarily sold on a
recognized market or threatens to decline speedily in value, the Secured Party
may sell such Collateral at any time without giving prior notice to the Pledgor.
Whenever notice is otherwise required by law to be sent by the Secured Party to
the Pledgor of any sale or other disposition of the Collateral, ten (10) days
written notice sent to the Pledgor at its address specified above will be
reasonable.

-8-



--------------------------------------------------------------------------------



 



               (b) The Pledgor recognizes that the Secured Party may be unable
to effect or cause to be effected a public sale of the Collateral by reason of
certain prohibitions contained in the Act, so that the Secured Party may be
compelled to resort to one or more private sales to a restricted group of
purchasers who will be obligated to agree, among other things, to acquire the
Collateral for their own account, for investment and without a view to the
distribution or resale thereof. The Pledgor understands that private sales so
made may be at prices and on other terms less favorable to the seller than if
the Collateral were sold at public sales, and agrees that the Secured Party has
no obligation to delay or agree to delay the sale of any of the Collateral for
the period of time necessary to permit the issuer of the securities which are
part of the Collateral (even if the issuer would agree), to register such
securities for sale under the Act. The Pledgor agrees that private sales made
under the foregoing circumstances shall be deemed to have been made in a
commercially reasonable manner.
          5.3 The net proceeds arising from the disposition of the Collateral
after deducting expenses incurred by the Secured Party will be applied to the
Obligations in the order determined by the Secured Party. If any excess remains
after the discharge of all of the Obligations, the same will be paid to the
Pledgor. If after exhausting all of the Collateral there is a deficiency, the
Pledgor will be liable therefor to the Secured Party; provided, however, that
nothing contained herein will obligate the Secured Party to proceed against the
Pledgor or any other party obligated under the Obligations or against any other
collateral for the Obligations prior to proceeding against the Collateral.
          5.4 If any demand is made at any time upon the Secured Party for the
repayment or recovery of any amount received by it in payment or on account of
any of the Obligations and if the Secured Party repays all or any part of such
amount by reason of any judgment, decree or order of any court or administrative
body or by reason of any settlement or compromise of any such demand, the
Pledgor will be and remain liable for the amounts so repaid or recovered to the
same extent as if such amount had never been originally received by the Secured
Party. The provisions of this section will be and remain effective
notwithstanding the release of any of the Collateral by the Secured Party in
reliance upon such payment (in which case the Pledgor’s liability will be
limited to an amount equal to the fair market value of the Collateral determined
as of the date such Collateral was released) and any such release will be
without prejudice to the Secured Party’s rights hereunder and will be deemed to
have been conditioned upon such payment having become final and irrevocable.
This Section shall survive the termination of this Pledge Agreement.
     6. Voting Rights and Transfer. Prior to the occurrence of an Event of
Default, the Pledgor will have the right to exercise all voting rights with
respect to the Collateral. At any time after the occurrence of an Event of
Default, the Secured Party may transfer any or all of the Collateral into its
name or that of its nominee and may exercise all voting rights with respect to
the Collateral, but no such transfer shall constitute a taking of such
Collateral in satisfaction of any or all of the Obligations unless the Secured
Party expressly so indicates by written notice to the Pledgor.
     7. Dividends, Interest and Premiums. The Pledgor will have the right to
receive all cash dividends, interest and premiums declared and paid on the
Collateral prior to the occurrence of any Event of Default. In the event any
additional shares are issued to the Pledgor as a stock dividend or in lieu of
interest on any of the Collateral, as a result of any split of any of the
Collateral, by reclassification or otherwise, any certificates evidencing any
such additional shares will be immediately delivered to the Secured Party and
such shares will be subject to this Pledge Agreement and a part of the
Collateral to the same extent as the original Collateral. At any time after the
occurrence of an Event of Default, the Secured Party shall be entitled to
receive all cash or stock dividends, interest and premiums declared or paid on
the Collateral, all of which shall be subject to the Secured Party’s rights
under Section 5 above.
     8. Securities Account. If the Collateral includes securities or any other
financial or other asset maintained in a securities account, then the Pledgor
agrees to cause the securities intermediary on whose books and records the
ownership interest of the Pledgor in the Collateral appears (the “Custodian”) to
execute and deliver, contemporaneously herewith, a notification and control
agreement or other agreement (the “Control Agreement”) satisfactory to the
Secured Party in order to perfect and protect the Secured Party’s security
interest in the Collateral.

-9-



--------------------------------------------------------------------------------



 



     9. Further Assurances. By its signature hereon, the Pledgor hereby
irrevocably authorizes the Secured Party, at any time and from time to time, to
execute (on behalf of the Pledgor), file and record against the Pledgor any
notice, financing statement, continuation statement, amendment statement,
instrument, document or agreement under the Uniform Commercial Code that the
Secured Party may consider necessary or desirable to create, preserve, continue,
perfect or validate any security interest granted hereunder or to enable the
Secured Party to exercise or enforce its rights hereunder with respect to such
security interest. Without limiting the generality of the foregoing, the Pledgor
hereby irrevocably appoints the Secured Party as the Pledgor’s attorney-in-fact
to do all acts and things in the Pledgor’s name that the Secured Party may deem
necessary or desirable. This power of attorney is coupled with an interest with
full power of substitution and is irrevocable. The Pledgor hereby ratifies all
that said attorney shall lawfully do or cause to be done by virtue hereof.
     10. Notices. All notices, demands, requests, consents, approvals and other
communications required or permitted hereunder (“Notices”) must be in writing
and will be effective upon receipt. Notices may be given in any manner to which
the parties may separately agree, including electronic mail. Without limiting
the foregoing, first-class mail, facsimile transmission and commercial courier
service are hereby agreed to as acceptable methods for giving Notices.
Regardless of the manner in which provided, Notices may be sent to a party’s
address as set forth above or to such other address as either the Pledgor or the
Secured Party may give to the other for such purpose in accordance with this
section.
     11. Preservation of Rights. (a) No delay or omission on the Secured Party’s
part to exercise any right or power arising hereunder will impair any such right
or power or be considered a waiver of any such right or power, nor will the
Secured Party’s action or inaction impair any such right or power. The Secured
Party’s rights and remedies hereunder are cumulative and not exclusive of any
other rights or remedies which the Secured Party may have under other
agreements, at law or in equity.
          (b) The Secured Party may, at any time and from time to time, without
notice to or the consent of the Pledgor unless otherwise expressly required
pursuant to the terms of the Obligations, and without impairing or releasing,
discharging or modifying the Pledgor’s liabilities hereunder, (i) change the
manner, place, time or terms of payment or performance of or interest rates on,
or other terms relating to, any of the Obligations; (ii) renew, substitute,
modify, amend or alter, or grant consents or waivers relating to any of the
Obligations, any other pledge or security agreements, or any security for any
Obligations; (iii) apply any and all payments by whomever paid or however
realized including any proceeds of any collateral, to any Obligations of the
Pledgor in such order, manner and amount as the Secured Party may determine in
its sole discretion; (iv) deal with any other person with respect to any
Obligations in such manner as the Secured Party deems appropriate in its sole
discretion; (v) substitute, exchange or release any security or guaranty; or
(vi) take such actions and exercise such remedies hereunder as provided herein.
The Pledgor hereby waives (a) presentment, demand, protest, notice of dishonor
and notice of non-payment and all other notices to which the Pledgor might
otherwise be entitled, and (b) all defenses based on suretyship or impairment of
collateral.
     12. Illegality. In case any one or more of the provisions contained in this
Pledge Agreement should be invalid, illegal or unenforceable in any respect, it
shall not affect or impair the validity, legality and enforceability of the
remaining provisions in this Pledge Agreement.
     13. Changes in Writing. No modification, amendment or waiver of, or consent
to any departure by the Pledgor from, any provision of this Pledge Agreement
will be effective unless made in a writing signed by the Secured Party, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. No notice to or demand on the Pledgor in any case
will entitle the Pledgor to any other or further notice or demand in the same,
similar or other circumstance.
     14. Entire Agreement. This Pledge Agreement (including the documents and
instruments referred to herein) constitutes the entire agreement and supersedes
all other prior agreements and understandings, both written

-10-



--------------------------------------------------------------------------------



 



and oral, between the Pledgor and the Secured Party with respect to the subject
matter hereof.
     15. Successors and Assigns. This Pledge Agreement will be binding upon and
inure to the benefit of the Pledgor and the Secured Party and their respective
heirs, executors, administrators, successors and assigns; provided, however,
that the Pledgor may not assign this Pledge Agreement in whole or in part
without the Secured Party’s prior written consent and the Secured Party at any
time may assign this Pledge Agreement in whole or in part.
     16. Interpretation. In this Pledge Agreement, unless the Secured Party and
the Pledgor otherwise agree in writing, the singular includes the plural and the
plural the singular; references to statutes are to be construed as including all
statutory provisions consolidating, amending or replacing the statute referred
to; the word “or” shall be deemed to include “and/or”, the words “including”,
“includes” and “include” shall be deemed to be followed by the words “without
limitation”; and references to agreements and other contractual instruments
shall be deemed to include all subsequent amendments and other modifications to
such instruments, but only to the extent such amendments and other modifications
are not prohibited by the terms of this Pledge Agreement. Section headings in
this Pledge Agreement are included for convenience of reference only and shall
not constitute a part of this Pledge Agreement for any other purpose. If this
Pledge Agreement is executed by more than one party as Pledgor, the obligations
of such persons or entities will be joint and several.
     17. Governing Law and Jurisdiction. This Pledge Agreement has been
delivered to and accepted by the Secured Party and will be deemed to be made in
the State where the Secured Party’s office indicated above is located. This
Pledge Agreement will be interpreted and the rights and liabilities of the
Pledgor and the Secured Party determined in accordance with the laws of the
State where the Secured Party’s office indicated above is located, excluding its
conflict of laws rules. The Pledgor hereby irrevocably consents to the exclusive
jurisdiction of any state or federal court in the county or judicial district
where the Secured Party’s office indicated above is located; provided that
nothing contained in this Pledge Agreement will prevent the Secured Party from
bringing any action, enforcing any award or judgment or exercising any rights
against the Pledgor individually, against any security or against any property
of the Pledgor within any other county, state or other foreign or domestic
jurisdiction. The Pledgor acknowledges and agrees that the venue provided above
is the most convenient forum for both the Secured Party and the Pledgor. The
Pledgor waives any objection to venue and any objection based on a more
convenient forum in any action instituted under this Pledge Agreement.
     18. WAIVER OF JURY TRIAL. THE PLEDGOR IRREVOCABLY WAIVES ANY AND ALL RIGHT
THE PLEDGOR MAY HAVE TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR CLAIM OF
ANY NATURE RELATING TO THIS PLEDGE AGREEMENT, ANY DOCUMENTS EXECUTED IN
CONNECTION WITH THIS PLEDGE AGREEMENT OR ANY TRANSACTION CONTEMPLATED IN ANY OF
SUCH DOCUMENTS. THE PLEDGOR ACKNOWLEDGES THAT THE FOREGOING WAIVER IS KNOWING
AND VOLUNTARY.
The Pledgor acknowledges that it has read and understood all the provisions of
this Pledge Agreement, including the waiver of jury trial, and has been advised
by counsel as necessary or appropriate.
WITNESS the due execution hereof as a document under seal, as of the date first
written above, with the intent to be legally bound hereby.

                          WITNESS / ATTEST:       ERIE INDEMNITY COMPANY    
 
                        /s/ Donald A. McRae       By:   /s/ Philip A. Garcia    
                 
Print Name:
  Donald A. McRae           Print Name:   Philip A. Garcia    
Title:
  Assistant Vice President           Title:   Executive Vice President & CFO    
(Include title only if an officer of entity signing to the right)              
     

-11-



--------------------------------------------------------------------------------



 



EXHIBIT A TO PLEDGE AGREEMENT
(UNCERTIFICATED SECURITIES)
With respect to the following account:

         
 
  Title of the Securities Account:   Erie Indemnity Company
 
  Securities Account No.:   EIRF 2221002
 
  Custodian:   Mellon Bank, N.A.

The specific assets listed below, which are in the securities account referred
to above, are being pledged as collateral and trading and withdrawals are
permitted provided that the Collateral pledged to the Secured Party hereunder
has a rating at all times equal to or greater than “AAA” and at all times meets
the minimum market value requirement set forth in Section 4.1 of this Pledge
Agreement.

              Par Value (in millions of dollars)   Description of Securities  
CUSIP #
 
           
2
  Alaska GO
@5% due 08/01/2015  
011770p73
 
           
3
  Alaska Airport
@5% due 10/01/2017  
011842pe5
 
           
2
  Atlanta Airport
@5% due 01/01/2010  
04780mfj3
 
           
2.19
  Bristol Sch
@3.25% due 02/15/2010  
110290jg9
 
           
2.105
  Central Puget Snd
@5% due 11/01/2015  
15504raj8
 
           
2.5
  Chicago O’Hare
@5.25% due 01/01/2015  
167592p24
 
           
2
  Chicago Trans
@5.25% due 06/01/2012  
167723bb0
 
           
2
  Clark Cty Airport
@5.25% due 07/01/2014  
18085pdt8
 
           
4
  Collier Cty Sch
@5.25% due 02/15/2018  
194653jg7
 
           
2.71
  Denton ISD
@5% due 08/15/2015  
249001l48
 
           
2
  Detroit Sch
@5% due 05/01/2018  
251129x72

-12-



--------------------------------------------------------------------------------



 



              Par Value (in millions of dollars)   Description of Securities  
CUSIP #
 
           
2.655
  Hillsboro Cty Airport
@5% due 10/01/2011  
432308ux0
 
           
4.305
  Hoover GO
@5% due 03/01/2016  
439238he9
 
           
2.535
  Indiana Ofc Bld
@5% due 07/01/2016  
455066kg4
 
           
2.27
  Kane & DuPage Ctys
@3.25% due 01/01/2010  
483800qr2
 
           
4
  King Cty Sch
@5.125% due 12/01/2020  
495044pk9
 
           
2
  Memphis Elec
@5% due 12/01/2015  
586158lb1
 
           
2.565
  Met DC Airport
@5.25% due 10/01/2014  
592646nh2
 
           
4
  Michigan Mun Bd Det
@5% due 06/01/2014  
59455tgt3
 
           
2
  Michigan Trunk
@5% due 09/01/2013  
594700cb0
 
           
3
  Moon Twnshp Sch
@5% due 11/15/2024  
615401jg2
 
           
2.41
  Nevada Bond Bk
@5% due 12/01/2017  
641460p38
 
           
2
  New Jersey Econ
@5% due 09/01/2018  
6459164y0
 
           
3
  New Jersey Econ
@5.25% due 12/15/2015  
645916y76
 
           
TOTAL at par
      $63,245,000.00  
 
           

-13-